In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-4091
UNITED STATES    OF   AMERICA,
                                              Plaintiff-Appellee,
                               v.

AMIN W. WILLIAMS,
                                          Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
              for the Western District of Wisconsin.
             No. 03 CR 65–John C. Shabaz, Judge.
                         ____________
                       OCTOBER 6, 2005
                        ____________


  Before BAUER, ROVNER, and WILLIAMS, Circuit Judges.
  ROVNER, Circuit Judge. Amin Williams pleaded guilty to
unlawfully possessing a firearm following a felony convic-
tion, see 18 U.S.C. § 922(g)(1), and the district court ordered
him to serve a prison term of 115 months, the top of the
sentencing range specified by the United States Sentencing
Guidelines. In our opinion of June 9, 2005, we upheld
Williams’ conviction against an as-applied constitutional
challenge to the felon-in-possession statute and found no
plain error in any of the findings that the district court
rendered at sentencing. United States v. Williams, 410 F.3d
397 (7th Cir. 2005). We withheld judgment as to whether
Williams’ sentence constituted plain Sixth Amendment
error under United States v. Booker, 125 S. Ct. 738 (2005),
2                                              No. 03-4091

pending the outcome of a limited remand to the district
court allowing the sentencing judge an opportunity to
determine whether he would have imposed the same
sentence on Williams knowing that the Sentencing Guide-
lines are to be treated as advisory rather than mandatory.
See id. at 764-65; United States v. Paladino, 401 F.3d 471,
483-84 (7th Cir. 2005), cert. denied, 2005 WL 1304753 (U.S.
Oct. 3, 2005).
  By way of a written entry on remand, Judge Shabaz has
now informed us that he would be inclined to impose the
same 115-month sentence on Williams notwithstanding the
broader discretion in selecting a sentence that the judge
would enjoy today if we were to vacate the judgment and
remand for re-sentencing. R. 52. We must therefore deter-
mine whether the 115-month sentence is “reasonable.” See
Paladino, 401 F.3d at 484, citing Booker, 125 S. Ct. at 765.
If it is, then any Sixth Amendment error that occurred in
the sentencing process did not affect his substantial rights
and therefore did not constitute plain error. See United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). We
have received and considered statements of position from
both Williams and the government in response to the
district court’s entry.
  Williams’ sentence lies within the Guidelines range, and
there is no longer any contention that the district court
made any error in resolving the various factors that
established his offense level and the resulting sentencing
range. We therefore presume that the sentence is reason-
able. Id. In order to rebut the presumption, Williams must
show that his sentence is unreasonable in light of the
factors identified in 18 U.S.C. § 3553(a). Id.
  As is evident from the district court’s memorandum entry,
Judge Shabaz has considered the sentencing factors set
forth in section 3553(a). The judge noted that when he
sentenced Williams, he considered the seriousness of the
No. 03-4091                                                3

offense as well as the goals of deterring criminal conduct,
protecting the public, and providing Williams with struc-
ture that will help him become law-abiding. R. 52 at 2. On
remand, Judge Shabaz took those same factors into consid-
eration, and again concluded that a substantial sentence
was called for to reflect the gravity of Williams’ criminal
conduct and “to hold defendant accountable and to protect
the community from further criminality on his part.” Id.
The judge also considered Williams’ character and history,
noting that he “was raised in a very rough environment
where most of the adults in his life were involved in
criminal activity” (the record indicates that Williams’
parents, as well as his aunts and uncles, were involved in
a gang) and that he “suffers from mental illness” (he has
been diagnosed as suffering from an unspecified psychotic
disorder and what is described as “intermittent explosive
disorder,” and he was complying with a regimen of anti-
psychotic and anti-depressant medications at the time of his
sentencing). Id. at 3. However, the judge found that “[t]hese
factors are counterbalanced by the defendant’s past crimi-
nal conduct and his continued violation of the law.” Id.
“Considering all these factors,” Judge Shabaz concluded, “a
sentence at the top of the advisory guidelines [range] is
reasonable and necessary for the statutory purposes of
sentencing.” Id.
  Williams points out that Judge Shabaz did not expressly
address all of the section 3553(a) factors on remand. Our
cases make clear, however, that although the sentencing
judge is required to consider the statutory factors, see
United States v. Dean, 414 F.3d 725, 728 (7th Cir. 2005)
(“now that [the Guidelines] are advisory, while section
3553(a) remains unchanged, judges will have to consider
the factors that the section tells them to consider”), the
judge need not discuss and make findings as to each of
these factors, see United States v. George, 403 F.3d 470,
472-73 (7th Cir. 2005) (“[j]udges need not rehearse on the
4                                               No. 03-4091

record all of the considerations that 18 U.S.C. § 3553(a)
lists”); Dean, 414 F.3d at 728-30. It is enough that the
record confirms that the judge has given meaningful
consideration to the section 3553(a) factors, and the record
supplies us with that assurance here.
  Williams goes on to contend that his sentence is unrea-
sonable both because the district court overstated the
gravity of his offense and because the court did not give
adequate consideration and weight to the mitigating factors
that suggest a lesser term in prison would be appropriate.
The court described the offense so as to make it appear
more serious than it was, in Williams’ view, when it stated
that at the time of his arrest, Williams “was in possession
of a stolen Smith and Wesson .44 magnum revolver which
was equipped with a scope and loaded with six rounds of
ammunition.” R. 52 at 2. In fact, Williams represents, he
was not “in possession” of the gun at the time of his arrest.
The record indicates that Williams acknowledged having
looked at the gun and touched it before either handing it
back to another individual or returning it to the location
where someone else had left it for safekeeping in his aunt’s
residence. Thus, in Williams’ own view, his offense conduct
“was as minor as it could possibly be and still qualify for
conviction under 18 U.S.C. § 922(g)(1).” Williams’ Position
Statement at 8. In addition, Williams suggest that the
following factors mitigate in favor of a lesser sentence: he
had a rough childhood, surrounded by parents, aunts, and
uncles who were all involved in a gang; he has the
previously-mentioned mental illness which, in part, renders
him unable to control violent impulses; he has a long
history of alcohol and drug abuse for which he received no
treatment until his arrest in this case; although a Wiscon-
sin state court, in sentencing Williams for state charges
that were pending at the time of his sentencing in 2003,
sought to make the sentences concurrent to his federal
sentence, the Federal Bureau of Prisons will not honor that
No. 03-4091                                               5

intent, portending additional time in prison; and finally,
pursuant to the firearms possession provision of the
Sentencing Guidelines, Williams’ prior convictions have
been considered in establishing his offense level as well as
his criminal history category. See U.S.S.G. § 2K2.1(a)(2)
(requiring a base offense level of 24 if the defendant
possessed a firearm “subsequent to sustaining at least two
felony convictions of either a crime of violence or a con-
trolled substance offense”).
  Deciding whether or not the sentence imposed by the
district court is reasonable entails deferential review.
Mykytiuk, 415 F.3d at 608; see also United States v. Mares,
402 F.3d 511, 519 (5th Cir. 2005), cert. denied, 2005 WL
816208 (U.S. Oct. 3, 2005). The question is not how we
ourselves would have resolved the factors identified as
relevant by section 3553(a)—“many [of which] are vague
and, worse perhaps, hopelessly open-ended,” Dean, 414 F.3d
at 729—nor what sentence we ourselves ultimately might
have decided to impose on the defendant. We are
not sentencing judges. Rather, what we must decide is
whether the district judge imposed the sentence he or she
did for reasons that are logical and consistent with the
factors set forth in section 3553(a). As we have noted, a
sentence imposed within a properly calculated Guidelines
range is presumptively reasonable. Mykytiuk, 415 F.3d
at 408. We have left room for the possibility that there
will be some cases in which a sentence within the Guide-
lines range, measured against the factors identified in
section 3553(a), stands out as unreasonable. But those
cases, as we said in Mykytiuk, will be rare. Id.
  Having considered the arguments that Williams’ able
counsel has made in his behalf, we cannot conclude that the
sentence imposed on Williams is unreasonable. We may
assume without deciding that the factors Williams’ attorney
has identified would support a sentencing judge’s discre-
tionary decision to impose a sentence that was lower in the
6                                               No. 03-4091

range specified by the Guidelines, if not outside of that
range altogether. But the factors are not so compelling as to
require a lesser sentence. We acknowledge that Williams
had a difficult childhood and that he suffers from psycholog-
ical problems, including drug and alcohol dependency, that
likely account for much of his criminal history. But that
history is, as Judge Shabaz noted, extraordinarily substan-
tial for someone as young as Williams and it includes
convictions for crimes of violence. Williams’ unlawful
possession of a loaded firearm—however brief or minimal it
may have been—itself carried with it a concrete potential
for further violence, given Williams’ difficulty with impulse
control, his substance abuse, and his history of repeated
criminal acts. One can, in short, view the instant offense as
a grave harbinger of further trouble and further violence on
Williams’ part and of the need for a very substantial
sentence that will account for the gravity of his criminal
history, deter Williams and others from committing similar
crimes, protect the public, and allow a substantial period of
time apart from society for Williams to address his psycho-
logical problems and rehabilitate himself.
  For these reasons, we AFFIRM Williams’ sentence as
a reasonable one.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit



                   USCA-02-C-0072—10-6-05